            Case 6:18-bk-07259-CCJ          Doc 6     Filed 12/17/18     Page 1 of 39



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


 IN RE:                                                           CASE NO.: 6:18-bk-07259-CCJ
                                                                                  CHAPTER 7
 DEBORAH ANN ALLARD,
        Debtor.
 _________________________________/

                   MOTION FOR RELIEF FROM AUTOMATIC STAY

                                  NOTICE OF OPPORTUNITY TO
                               OBJECT AND REQUEST FOR HEARING

          Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this
          paper without further notice or hearing unless a party in interest files a response
          within twenty one (21) days from the date set forth on the attached proof of service,
          plus an additional three days for service if any party was served by U.S. Mail.

          If you object to the relief requested in this paper, you must file a response with the
          Clerk of the Court at George C. Young Federal Courthouse, 400 W. Washington
          Street, Suite 5100, Orlando, FL 32801 and serve a copy on the movant’s attorney,
          Attorney for Secured Creditor, at Robertson, Anschutz & Schneid, PL, 6409
          Congress Ave., Suite 100, Boca Raton, FL 33487, and any other appropriate persons
          within the time allowed. If you file and serve a response within the time permitted,
          the Court will either schedule and notify you of a hearing, or consider the response
          and grant or deny the relief requested without a hearing.

          If you do not file a response within the time permitted, the Court will consider that
          you do not oppose the relief requested in the paper, will proceed to consider the
          paper without further notice or hearing, and may grant the relief requested.


       Secured Creditor, U.S. Bank National Association, as Trustee for MASTR Alternative

Loan Trust 2005-1, Mortgage Pass Through Certificates, Series 2005-1, by and through the

undersigned counsel, hereby moves this Court, pursuant to 11 U.S.C. § 362(d), for a modification

of the automatic stay provisions for cause, and, in support thereof, states the following:

   1. Debtor(s), Deborah Ann Allard, filed a voluntary petition pursuant to Chapter 7 of the


                                                                                       6:18-bk-07259-CCJ
                                                                                               15-043972
                                                                                                    MFR
                                                                                                  Page #1
       Case 6:18-bk-07259-CCJ           Doc 6    Filed 12/17/18      Page 2 of 39



   United States Bankruptcy Code on November 21, 2018.

2. Jurisdiction of this cause is granted to the Bankruptcy Court pursuant to 28 U.S.C. §

   1334, 11 U.S.C. § 362(d), Fed. R. Bankr. P. 4001(a), and all other applicable rules and

   statutes affecting the jurisdiction of the Bankruptcy Courts generally.

3. Secured Creditor hereby waives the requirements of 11 U.S.C. § 362(e). The automatic

   stay of any act against property of the estate under § 362(a) shall continue until this Court

   orders or the stay is otherwise terminated by operation of law.

4. On April 5, 2004, Debtor aka Deborah A. Allard executed and delivered a Promissory

   Note (“Note”) and a Mortgage (“Mortgage”) securing payment of the Note in the amount

   of $230,000.00 to GMAC Mortgage Corporation. The Mortgage was recorded on April 9,

   2004 in Book 1009 at Page 212 of the Public Records of the Town of North Providence,

   Rhode Island. The loan was transferred to Secured Creditor. True and accurate copies of

   documents establishing a perfected security interest and ability to enforce the terms of the

   Note are attached hereto as Composite Exhibit “A.” The documents include copies of the

   Note with any required indorsements, Recorded Mortgage, Assignment(s) of Mortgage,

   and any other applicable documentation supporting the right to seek a lift of the automatic

   stay and foreclose, if necessary.

5. The Mortgage provides Secured Creditor a lien on the real property located at 9 Nipmuc

   Trail, A, North Providence, RI 02904, in the Town of North Providence, stated in the

   Mortgage attached in Composite Exhibit “A.”

6. The terms of the aforementioned Note and Mortgage have been in default, and remain in



                                                                                  6:18-bk-07259-CCJ
                                                                                          15-043972
                                                                                               MFR
                                                                                             Page #2
        Case 6:18-bk-07259-CCJ          Doc 6     Filed 12/17/18     Page 3 of 39



   default, since July 1, 2010. As of December 12, 2018, the total amount due on the loan

   was $433,040.71.

7. The appraised value of the property is $183,300.00. See Exhibit “B” which is attached

   hereto and permissible as a property valuation under Fed. R. Evid. 803(8). Based upon

   the Debtor(s)’ schedules, the property is claimed as non-exempt. The Trustee has not

   abandoned the property.

8. Secured Creditor’s security interest in the subject property is being significantly

   jeopardized by Debtor(s)’ failure to comply with the terms of the subject loan documents

   while Secured Creditor is prohibited from pursuing lawful remedies to protect such

   interest. Secured Creditor has no protection against the erosion of its collateral position

   and no other form of adequate protection is provided.

9. If Secured Creditor is not permitted to enforce its security interest in the collateral or be

   provided with adequate protection, it will suffer irreparable injury, loss, and damage.

10. Secured Creditor respectfully requests the Court grant it relief from the Automatic Stay in

   this cause pursuant to §362(d)(1) of the Bankruptcy Code, for cause, namely the lack of

   adequate protection to Secured Creditor for its interest in the above stated collateral. The

   value of the collateral is insufficient in and of itself to provide adequate protection which

   the Bankruptcy Code requires to be provided to the Secured Creditor. Secured Creditor

   additionally seeks relief from the Automatic Stay pursuant to §362(d)(2) of the

   Bankruptcy Code, as the collateral is unnecessary to an effective reorganization of the

   Debtor’s assets.



                                                                                  6:18-bk-07259-CCJ
                                                                                          15-043972
                                                                                               MFR
                                                                                             Page #3
            Case 6:18-bk-07259-CCJ         Doc 6     Filed 12/17/18       Page 4 of 39



   11. Secured Creditor has incurred court costs and attorney’s fees in this proceeding and will

       incur additional fees, costs and expenses in foreclosing the Mortgage and in preserving

       and protecting the property, all of which additional sums are secured by the lien of the

       mortgage. Secured Creditor seeks an award of its reasonable attorneys’ fees and costs, or

       alternatively, leave to seek recovery of its reasonable attorneys’ fees and costs in any

       pending or subsequent foreclosure proceeding.

   12. A Proposed Order accompanies this Motion. See Exhibit “C” attached hereto.

       WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. § 362(d) to permit Secured Creditor to take any and all steps

necessary to exercise any and all rights it may have in the collateral described herein, to gain

possession of said collateral, to waive the 14-day stay imposed by Fed.R.Bankr.P. 4001(a)(3), to

seek recovery of its reasonable attorneys’ fees and costs incurred in this proceeding, and to any

such further relief as this Honorable Court deems just and appropriate.

                                             ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                             Attorney for Secured Creditor
                                             6409 Congress Ave., Suite 100
                                             Boca Raton, FL 33487
                                             Telephone: 561-241-6901
                                             Facsimile: 561-997-6909
                                             By: /s/ Christopher P. Salamone
                                             Christopher P. Salamone, Esquire
                                             Florida Bar Number 75951
                                             Email: csalamone@rasflaw.com




                                                                                    6:18-bk-07259-CCJ
                                                                                            15-043972
                                                                                                 MFR
                                                                                               Page #4
           Case 6:18-bk-07259-CCJ         Doc 6    Filed 12/17/18   Page 5 of 39



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 17, 2018, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system, and a true and correct copy has been

served via CM/ECF or United States Mail to the following parties:

Deborah Ann Allard
642 Waveside Drive
Melbourne, FL 32934

Melissa E Peat
Coastal Legal Team, PLLC
1819 Riverview Drive, Suite 101
Melbourne, FL 32901

Marie E. Henkel
3560 South Magnolia Avenue
Orlando, FL 32806

United States Trustee - ORL7/13
Office of the United States Trustee
George C Young Federal Building
400 West Washington Street, Suite 1100
Orlando, FL 32801
                                           ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                           Attorney for Secured Creditor
                                           6409 Congress Ave., Suite 100
                                           Boca Raton, FL 33487
                                           Telephone: 561-241-6901
                                           Facsimile: 561-997-6909
                                           By: /s/ Christopher P. Salamone
                                           Christopher P. Salamone, Esquire
                                           Florida Bar Number 75951
                                           Email: csalamone@rasflaw.com




                                                                              6:18-bk-07259-CCJ
                                                                                      15-043972
                                                                                           MFR
                                                                                         Page #5
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 6 of 39




        COMPOSITE EXHIBIT “A”
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 7 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 8 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 9 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 10 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 11 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 12 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 13 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 14 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 15 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 16 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 17 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 18 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 19 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 20 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 21 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 22 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 23 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 24 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 25 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 26 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 27 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 28 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 29 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 30 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 31 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 32 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 33 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 34 of 39
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 35 of 39




                  EXHIBIT “B”
                             Case 6:18-bk-07259-CCJ North
                                                     Doc 6Providence
                                                             Filed 12/17/18                                      Page 36 of 39
                                                 (Summary Data - may not be Complete Representation of Property)


Parcel: 23-4-23-9-9A               Location: 9 Nipmuc Trl Unit: A                             Owner: Deborah Allard
Account: 10591                     User Acct: R00-0992-17                                     LUC:   23

Parcel Values
Total: $183,300               Land: $0                    Land Area: 0 SF                   Building: $183,300             Assessed: $183,300

Sales Information
Book and Page                      Instrument Type                             Date                        Price       Grantor
555-294                                                                        09/04/2001                  $212,000    Rotondo, Mary Ann
128-1022                                                                       04/25/1984                  $80,000

Building Type: Twn Hse CndoYear Built: 1984               Grade:Q3                     Condition:AV
Heat Fuel:                    Heat Type: HW w/AC          % Air Conditioned: 100       Fireplaces: 1
Exterior Wall:Clapboard       Bsmnt Garage:               Roof Cover: Asphalt          # of Units: 1
# of Rooms: 5                 # of Bedrooms: 2            Full Bath:   1               1/2 Baths: 1

Yard Item(s)
Description            Quantity      Size              Year                Condition        Quality        Value

Building Areas
Area                               Net Area                                    Finished Area
1st Floor                          713 SF                                      713 SF
2nd Floor                          752 SF                                      752 SF
BASEMENT                           728 SF                                      0 SF
Garage                             264 SF                                      0 SF
Open Frame Porch                   32 SF                                       0 SF
Patio                              144 SF                                      0 SF
Wood Deck                          224 SF                                      0 SF


                                                                                                                       Disclaimer: This information is for tax
                                                                                                                                 assessing purposes
                                                                                                                                and is not warranted




                                                                       www.NEReval.com
Case 6:18-bk-07259-CCJ   Doc 6   Filed 12/17/18   Page 37 of 39




                  EXHIBIT “C”
           Case 6:18-bk-07259-CCJ        Doc 6     Filed 12/17/18    Page 38 of 39




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
                               www.flmb.uscourts.gov

 IN RE:                                                        CASE NO.: 6:18-bk-07259-CCJ
                                                                               CHAPTER 7
 DEBORAH ANN ALLARD,
        Debtor.
 _________________________________/

            ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

       THIS CASE came on consideration without a hearing on U.S. Bank National
Association, as Trustee for MASTR Alternative Loan Trust 2005-1, Mortgage Pass Through
Certificates, Series 2005-1’s (“Secured Creditor”) Motion for Relief from Stay (Docket No. ##).
No appropriate response has been filed in accordance with Local Rule 2002-4. Accordingly, it is:



       ORDERED:
   1. Secured Creditor’s Motion for Relief from Automatic Stay is GRANTED.
   2. The automatic stay imposed by 11 U.S.C. § 362 is terminated as to the Secured Creditor’s

                                               1
           Case 6:18-bk-07259-CCJ          Doc 6     Filed 12/17/18    Page 39 of 39



       interest in the following property located at 9 Nipmuc Trail Unit: A North Providence,
       Rhode Island 02904 in North Providence County, Rhode Island.
   3. The Order Granting Relief from Stay is entered for the sole purpose of allowing Secured
       Creditor to exercise any and all in rem remedies against the property described above.
       Secured Creditor shall not seek an in personam judgment against Debtor(s).
   4. Secured Creditor is further granted relief in order to contact the Debtor(s) by telephone or
       written correspondence in order to discuss the possibility of a forbearance agreement,
       loan modification, refinance agreement or loan workout/loss mitigation agreement.
   5. The Secured Creditor’s request to waive the 14-day stay period pursuant to Bankruptcy
       Rule 4001(a)(3) is granted.
   6. Attorneys’ fees in the amount of $350.00 and costs in the amount of $181.00 are awarded
       for the prosecution of this Motion for Relief from Stay, but are not recoverable from the
       Debtor(s) or the Debtor(s)’ Bankruptcy estate.


                                               ###
Attorney, Christopher P. Salamone, Esquire, is directed to serve a copy of this order on interested
parties and file a proof of service within 3 days of entry of the order.




                                                2
